EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 09, 2021 has been entered.
Response to Amendment
Full faith and credit has been given to action(s) of the previous examiner.
This notice of allowance is responsive to the amendment filed with request noted above. As directed by the amendment, claims 1, 11 and 21-23 have been amended. 
Claims 1, 5-11, 15-23 and 27 are presently pending. 
The amendments to claims 1, 11 and 21, coupled with Applicant’s arguments in the response filed with the request noted above are sufficient to overcome the previous prior art rejections of the pending claims. Those rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1, 5-11, 15-23 and 27 are allowed and have been renumbered to claims 1-18 in the same order.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 In the claims:
11. 	 (Currently Amended) 
Please amend line 10 as follows:
… electronically triggering synchronized displacement of the brain tissue by the plurality of …
21. 	(Currently Amended)
Please amend line 11 as follows:
… electronically triggering synchronized displacement of the brain tissue by the plurality of …
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI/Primary Examiner, Art Unit 3793